IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                       NO. WR-83,822-01



                     EX PARTE SONNY RAY DEMPSEY, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                            CAUSE NO. 1119717-A
                         TH
               IN THE 185 DISTRICT COURT OF HARRIS COUNTY



       Per curiam. N EWELL, J., not participating.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and was sentenced to twenty-five years’ imprisonment. His conviction was affirmed on

appeal. Dempsey v. State, No. 14-08-00657-CR (Tex. App.—Houston [14th Dist.] Dec. 17, 2009)

(not designated for publication).

       Applicant argues there was no evidence to sustain his conviction, that he is actually innocent,

that counsel was ineffective, and that the trial court erred in admitting evidence. The trial court
                                                                                              2

signed findings of fact and conclusions of law recommending that relief be denied. We agree that

relief should be denied but we decline to adopt finding of fact five. Based upon the remaining

findings and conclusions and our independent review of the record, we deny relief.




Filed: November 11, 2015

Do not publish